Citation Nr: 1431277	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  14-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary a lumbar spine disability, service-connected diabetes mellitus, type II, and/or Agent Orange exposure.

2. Entitlement to service connection for a lumbar spine disability (claimed as lumbar segmented dysfunction).  

3. Entitlement to service connection for radiculitis/radiculopathy, bilateral lower extremities, to include as secondary to a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Mark A. Dunham, Agent



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964, from October 1964 to October 1967, and from November 1990 to April 1992, to include service in the Republic of Vietnam.  The Veteran also had periods of service with the United States Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See May 2014 VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for radiculitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has peripheral neuropathy of the lower extremities that is proximately due to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for peripheral neuropathy of the bilateral lower extremities and remands the other claims on appeal.  Aside from the issues addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (2013).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Peripheral Neuropathy of the Lower Extremities

In this case, the Veteran has asserted various theories of entitlement with respect his peripheral neuropathy of the lower extremities.  Such theories include direct/presumptive service connection as a result of exposure to Agent Orange during his Vietnam service. See September 2012 Claim.  However, as explained below, the current medical evidence of record reflects that the Veteran's lower extremity neuropathy is due to his service-connected diabetes mellitus.  The claim is thus being granted on a secondary basis herein; as such, the Board will forgo further discussion of direct or presumptive theories of entitlement with respect to this claim. 

As an initial matter, the record reflects that the Veteran was diagnosed with diabetes mellitus, type II, in approximately 2011; service connection for this condition has been in effect since January 2012. See January 2012 Rating Decision.  VA treatment notes, dated in 2013 and 2014, show that the Veteran was recently diagnosed with as peripheral neuropathy of the bilateral lower extremities associated with his diabetes mellitus. See, e.g., April 2013 VA Diabetic Foot Examination (showing absent deep tendon reflexes); October 2013 VA Treatment Record (diagnosing diabetic neuropathy).  These treatment records also indicate that he was prescribed Gabapentin, which the Board observes is used to treat peripheral neuropathy.

In sum, there is evidence of a current disability - namely, bilateral lower extremity peripheral neuropathy; evidence of a service-connected disability - namely, diabetes mellitus, type II; and sufficient medical evidence by way of VA examination/treatment reports establishing a connection between peripheral neuropathy and diabetes. See Wallin, supra. 

Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that he has peripheral neuropathy of the lower extremities that is proximately due to or the result of service-connected diabetes mellitus. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, is warranted.  


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted. 




REMAND

The Veteran seeks service connection for a lumbar spine disability and bilateral lower extremity radiculitis or radiculopathy (to include on a secondary basis). 

With respect to the claimed low back disability, the record reflects current diagnoses of lumbar segmented dysfunction and lumbago.  See VA treatment records and private treatment reports, generally.  Service treatment records show that the Veteran was treated for back strain in August 1966; he was prescribed a muscle relaxer and no heavy lifting or bending for 7 days.  Thereafter, a September 1978 Report of Medical History reflected that the Veteran checked "yes" as to having swollen or painful joints; arthritis, rheumatism, or bursitis; and none, joint, or other deformity.  Post-service VA treatment records show complains of low back pain beginning in 1998 (several years after his last period of active duty service ending in 1992); however, to date, it does not appear that VA treatment records dated prior to 1997 have been associated with the claims file. See Virtual VA CAPRI Records, dated from 1997 to2012.  VA treatment records dated in 2013 also reflect that the Veteran receives contemporaneous private treatment for his low back, the records of which have not been associated with the claims file.  

A VA medical nexus opinion has not been sought in this matter.  An opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a disability, or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4).  The Court has held that the element requiring that the evidence indicate that there "may" be a nexus between a disability and service is a "low threshold" requirement. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the Veteran's claim concerning the back, the notation of back strain in-service, and the evidence of a current back disability, the low threshold standard of McLendon is met; a VA examination to secure a nexus opinion is necessary.

To the extent that the Veteran claims his diagnosed bilateral lower extremity radiculitis/radiculopathy is secondary to the lumbar spine disability, this service connection claim is inextricably intertwined with the back claim and cannot be addressed prior to the conclusion of lumbar spine claim.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all providers of treatment and/or evaluation he has received for his lumbar spine disability and radiculitis/radiculopathy disability since his separations from service in 1967 and 1992, and to provide any authorizations necessary for VA to obtain all outstanding records of any such private treatment/evaluation (to specifically include release for all up-to-date and/or non-duplicative records from Benchmark Physical Therapy and Memorial Family Medicine (Dr. G.)). 

The RO should secure for the record copies of the complete evaluation/treatment records (those not already associated with the record) from the sources identified.  If any records sought are not received pursuant to the RO's request, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that pertinent private records are received.

2. Obtain all records of VA medical treatment afforded to the Veteran prior to 1998 and subsequent to 2013.  

3. Thereafter, arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his lumbar spine/low back disability.  The entire record (to include this remand) must be reviewed by the examiner in connection with the examination, and any tests or studies indicated must be completed.  Based on a review of the record, and examination and interview of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by medical diagnosis) each lumbar spine/low back disability found, to include lumbar segmental dysfunction. 

b. Please identify the most likely etiology for each lumbar spine disability entity diagnosed, specifically, is it at least as likely as not (a 50 percent or better probability), that such disability is etiologically related to any period(s) of the Veteran's active duty service, from September 1962 to September 1964, October 1964 to October 1967, and/or November 1990 to April 1992. 

The examiner must explain the rationale for all opinions.

4. IF service connection is granted for a lumbar spine disability, further medical opinion should be obtained as to whether the Veteran's radiculitis (or radiculopathy) of the bilateral lower extremities is related to the lumbar spine disability/disabilities.  The opinion(s) should be based upon review of the evidence of record (i.e., the claims file), the examiner's medical experience and expertise, along with reference to medical authority as appropriate.  The complete rationale for all opinions expressed should be fully explained.  If the examiner deems that clinical examination and/or further tests and studies of the Veteran would be helpful, then such examination/test/studies should be arranged.

5. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


